Citation Nr: 1331175	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  11-18 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected tinea pedis.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for cognitive disorder (also claimed as brain damage, falling down, dizziness, headaches, losing balance and memory loss).

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for diabetes mellitus.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for vision problems (diplopia).

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for liver condition (claimed as hepatitis).

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for heart damage (claimed as heart murmur, heart racing, arrhythmias, and high pulse rate).

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a dental disorder.

8.  Entitlement to service connection for a dental disorder.

9.  Entitlement to service connection for headaches.

10.  Entitlement to service connection for mitral valve regurgitation.

11.  Entitlement to service connection for allergic rhinitis.

12.  Entitlement to service connection for HIV positive, AIDS-related complex.

13.  Entitlement to service connection for gall bladder stones, to include as secondary to diabetes mellitus.

14.  Entitlement to service connection for neuropathy of all extremities (also claimed as problems with mobility), to include as secondary to diabetes mellitus.

15.  Entitlement to service connection for kidney disease.

16.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

17.  Entitlement to service connection for a muscle condition.

18.  Entitlement to service connection for a pancreas and spleen condition.

19.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

20.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disorder.

21.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eye disorder.

22.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.

23.  Whether new and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for "buffalo hump" (also claimed as fat distribution, abdominal, thoracic, fat tissue under low jaw and extending to behind the lower cranium).

24.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for vacuities and broken blood vessels in the legs (also claimed as swollen ankles with veins popping out, discolored legs thrombophlebitis and venous insufficiency), to include as secondary to diabetes mellitus.

25.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, major depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Tucker, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from December 1973 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The RO found reopened the Veteran's low back disability claims and denied service connection on the merits.  Despite the RO's determination, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Board also notes that the RO treated the Veteran's PTSD, major depression, and schizophrenia claims as separate issues.  However, the Board has construed these claims as one issue pursuant to the holding of Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board further notes that the RO adjudicated the dental disorder claim only on the basis of entitlement to service connection.  However, the Veteran's contentions regarding the etiology of the claimed dental disorder appear to be the same as that of the 38 U.S.C.A. § 1151 claims on appeal; i.e., that it developed as a result of medications prescribed by VA.  Therefore, it appears that the 38 U.S.C.A. § 1151 aspect of this claim has been part of the claim throughout the pendency of this case, and must be considered in future adjudication of the claim.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2013.  In addition, following the hearing, the Veteran submitted additional evidence in support of his appeal that was accompanied by a waiver of RO consideration.  As such, the Board will consider this evidence.

For the reasons addressed in the REMAND portion of the decision, the Board finds that further development is required as to the Veteran's tinea pedis, 38 U.S.C.A. § 1151 claims; as well as his claims of service connection for headache disorder, dental disorder, mitral valve regurgitation, HIV and AIDS complex, neuropathy, and erectile dysfunction.  The Board also finds that new and material evidence has been received to reopen the low back, vacuities of the legs and eye disorder.  However, further development is required in regard to the underlying claims of service connection for vacuities in the legs and an eye disorder.  As such, these claims are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently experiences chronic allergic rhinitis that was incurred in or otherwise the result of his active service.

2.  The competent medical evidence does not reflect the Veteran currently has kidney disease.

3.  The competent medical evidence does not reflect the Veteran currently has a chronic muscle disability.

4.  The competent medical evidence does not reflect the Veteran currently has a chronic disability of the pancreas and spleen.

5.  Service connection was originally denied for a bilateral knee disorder, vacuities and broken blood vessels in the legs, and eye injury residuals by a December 1975 rating decision.  The Veteran did not appeal that decision, and new and material evidence was not received within the appeal period of that decision.

6.  Service connection was originally denied for paranoid schizophrenia by a May 1993 rating decision.  The Veteran did not appeal that decision, and new and material evidence was not received within the appeal period of that decision.

7.  A November 1998 rating decision found that new and material evidence had not been received to reopen a claim of service connection for paranoid schizophrenia.  Although the Veteran initiated an appeal by filing a June 1999 Notice of Disagreement (NOD), he did not perfect it by filing a timely Substantive Appeal after a Statement of the Case (SOC) was promulgated in August 1999.  New and material evidence was not received within the appeal period of that decision.

8.  A June 2003 rating decision denied service connection for left ear hearing loss and major depression; and reopening of the bilateral knee and broken blood vessels in legs as new and material evidence had not been received.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of that decision.

9.  A July 2004 rating decision denied service connection for right ear hearing loss and low back pain; and denied reopening the bilateral knee, broken blood vessels in legs, and major depression as new and material evidence had not been received.  The Veteran did not appeal that decision, and new and material evidence was not received within the appeal period of that decision.

10.  A September 2004 rating decision continued the denial of service connection for left ear hearing loss.  The Veteran did not appeal that decision, and new and material evidence was not received within the appeal period of that decision.

11.  Although the evidence received since the last prior denial of service connection for a bilateral knee disorder and hearing loss was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate these claims, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating any of these claims.

12.  The evidence received since the last prior denial of service connection for a low back disorder, broken blood vessels in the legs, acquired psychiatric disorder, and an eye disorder was not previously submitted to agency decisionmakers, relates to unestablished facts necessary to substantiate these claims, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claims.

13.  The Veteran's schizophrenia had its onset in service.

14.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran currently has a chronic low back disorder that was incurred in or otherwise the result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for allergic rhinitis are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for a grant of service connection for kidney disease are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for a grant of service connection for a muscle condition are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for a grant of service connection for a pancreas and spleen condition are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  New and material evidence having been received to reopen the claim of entitlement to service connection for a low back disorder, the claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

6.  New and material evidence not having been received to reopen the claim of entitlement to service connection for a bilateral knee disorder, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

7.  New and material evidence having been received to reopen the claim of entitlement to service connection for an eye disorder, the claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

8.  New and material evidence not having been received to reopen the claim of entitlement to service connection for hearing loss, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

9.  New and material evidence having been received to reopen the claim of entitlement to service connection for vacuities and broken blood vessels in the legs (also claimed as swollen ankles with veins popping out, discolored legs, the claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

10.  New and material evidence having been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

11.  Schizophrenia was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

12.  The criteria for a grant of service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

As to the Veteran's psychiatric disability claim, at the hearing the Veteran reported that the grant of service connection for any psychiatric disability would satisfy his appeal.  In this decision, the Board reopens the Veteran's psychiatric disability claims and grants service connection for schizophrenia.  As such, no discussion of VA's duty to notify or assist is necessary as to his psychiatric disability claims.

Further, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As detailed below, further development is required in order to comply with the duty to assist regarding the claims addressed in the REMAND portion of the decision below.

As to the claims adjudicated by this decision, the notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2012).  The United States Court of Appeals for Veterans Claims (Court) has indicated that VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA must provide a claimant VCAA notice before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman, see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was sent pre-adjudication notice via an August 2006 letter, which is clearly prior to the May 2008 rating decision that is the subject of this appeal.  In pertinent part, this letter informed the Veteran of what was necessary to substantiate a service connection claim, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s).

The Board also notes that, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established significant requirements with respect to the content of the notice necessary for those cases involving the reopening of previously denied claims.  Specifically, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought by the claimant.  Here, the August 2006 letter noted the prior denials, that new and material evidence was required to reopen previously denied claims, and explained the standard for new and material evidence by language consistent with the relevant regulatory provisions.  Therefore, the Board finds the Veteran has received adequate notification pursuant to Kent.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Veteran has actively participated in this appeal and the statements submitted in support of his claims to include from his attorney have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The service treatment records are on file, as are various post-service medical records, to include from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the March 2013 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested as to the issues adjudicated by this decision.  

With respect to the aforementioned March 2013 Board hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately identified the current appellate claims, and asked questions to clarify the Veteran's contentions and medical treatment history.  Moreover, the testimony of the Veteran, to include the questions posed by his attorney, focused on the elements necessary to substantiate his appellate claims; i.e., the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  In fact, the Veteran and his father indicated they were satisfied with the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that the Veteran was accorded a VA medical examination in April 2008 that included opinions that addressed the etiology of his allergic rhinitis and low back disorder.  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the VA examiner as to these disabilities, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this examination is adequate for resolution of these claims.  

With respect to the other appellate claims adjudicated by this decision, for the reasons detailed below the Board finds that competent medical evidence is required in order to diagnose the claimed kidney disease, muscle condition, and pancreas and spleen condition.  As no such competent medical evidence is of record, the Board finds that no medical examination or opinion is required with respect to these claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (All of which indicate that there must be competent evidence of a current disability for an examination to be warranted).  In addition, under the law, an examination is not required in the context of new and material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

New and Material Evidence 

The record reflects the Veteran's claims of service connection for a low back disorder, bilateral knee disorder, eye disorder, hearing loss and vacuities and broken blood vessels of the legs have been the subject of multiple prior decisions.  For example, service connection was originally denied for a bilateral knee disorder, vacuities and broken blood vessels in the legs, and eye injury residuals by a December 1975 rating decision.  The Veteran did not appeal that decision.

Service connection was originally denied for paranoid schizophrenia by a May 1993 rating decision.  The Veteran did not appeal that decision.  A November 1998 rating decision found that new and material evidence had not been received to reopen a claim of service connection for paranoid schizophrenia.  Although the Veteran initiated an appeal by filing a June 1999 NOD, he did not perfect it by filing a timely Substantive Appeal after a SOC was promulgated on this issue in August 1999.  

A June 2003 rating decision denied service connection for left ear hearing loss and major depression; and reopening of the bilateral knee and broken blood vessels in legs as new and material evidence had not been received.  The Veteran did not appeal that decision.

A July 2004 rating decision denied service connection for right ear hearing loss and low back pain; and denied reopening the bilateral knee, broken blood vessels in legs, and major depression as new and material evidence had not been received.  The Veteran did not appeal that decision.

A September 2004 rating decision continued the denial of service connection for left ear hearing loss.  The Veteran did not appeal that decision.

The Board acknowledges that Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  However, no additional evidence pertinent to the issues addressed by the December 1975 or November 1998 rating decisions was physically or constructively associated with the claims folder within one year of the rating decision.  The Board acknowledges that there is evidence that appears to document the Veteran's knees, vacuities and broken blood vessels, low back disorder, and psychiatric disorder within one year following the adjudication of these claims by the 1993, 2003 and 2004 rating decisions.  However, as noted below, there was evidence of such disabilities at the time of these decisions, and this evidence appears to be cumulative and redundant.  In short, new and material evidence was not received within the appeal period of the aforementioned decisions.

For these reasons, the Board finds that the December 1975, May 1993, November 1998, June 2003, July 2004, and September 2004 rating decisions are final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The evidence of record at the time of the prior ratings decisions includes statements from the Veteran, his service treatment records, and a November 1975 VA medical examination.  Various post-service medical records were also of record at the time of these decisions.

The Board observes that that the service treatment records reflect that the Veteran's ears, lower extremities, spine, and psychiatric system were all clinically evaluated as normal on his June 1973 enlistment examination.  On the concurrent Report of Medical History he checked boxes to indicate he had not experienced swollen or painful joints, cramps in the legs, recurrent back pain, "trick" or locked knee, depression or excessive worry, or nervous trouble of any sort.  He subsequently sought mental hygiene consultation as a walk-in in June 1974 for complaints of "nerves."  Initial impression was of an adjustment disorder.  He was subsequently treated for complaints of knee and back pain in November 1974.  However, X-rays were normal and no subsequent treatment for these conditions is noted in the service treatment records.  In addition, he was treated for bruises and swelling under the left eye and possibly fractured cheek bone in April 1975.  Nevertheless, the Veteran's lower ears, eyes, lower extremities and spine were clinically evaluated as normal on his April 1975 separation examination.  His psychiatric system was found to be abnormal due to a personality disorder, inadequate type.  Further, it was indicated that the personality disorder was no incurred in the line of duty, existed prior to service (EPTS), and was not disabling.  On the concurrent Report of Medical History the Veteran again checked boxes to indicate he had not experienced "trick" or locked knee or recurrent back pain.  However, he indicated that he had experienced eye trouble, and nervous trouble.  The physician's comments section noted a twitch of the left eye, with trauma 3 months earlier.  

The November 1975 VA medical examination noted the Veteran reported, in part, that his feet and knees began to bother him in June 1974, manifested by sharp pain while standing and walking.  He also noticed that the blood vessels about his heels and feet were prominent.  Further, he indicated that he continued to experience such symptoms.  In addition, he reported that he injured his left eye eight months earlier.  Complaints of back pain were also noted.  On physical evaluation of the musculoskeletal system, it was found that there was no abnormality of the upper and lower extremities and spine,  There was no tenderness or swelling of the knees.  Range of motion of the knees was normal.  Additionally, there were no varicose veins except for minimal very superficial venules which were seen along the medial aspect of both malleoli (ankles).  Diagnoses included arthralgia, both knees, not present on examination.  A special eye examination found no ocular residuals to the left eye injury, and no eye or vision impairment was noted on that examination.  

The December 1975 rating decision indicated that service connection was denied for a bilateral knee disorder, eye disorder, and broken blood vessels of the legs as no such disabilities were shown on the November 1975 VA medical examination.

The May 1993 rating decision denied service connection for paranoid schizophrenia finding that it was not incurred or aggravated by active military service nor shown to have developed within one year of military discharge.  It was also indicated that his in-service problems were due to personality disorder, which was a constitutional or developmental abnormality not subject to service connection.

The evidence of record at the time of the November 1998 rating decision included treatment records for the Veteran's psychiatric disorder.  However, it was found that no new evidence had been received which demonstrated in service onset or aggravation of a psychiatric condition, nor was there indication of onset of a psychosis within one year of active service.

Additional post-service medical records were added to the file at the time of the June 2003, which included findings of paranoid schizophrenia, hepatitis, diabetes mellitus, peripheral neuropathy and substance abuse.  A May 2003 VA examination noted, in part, a large bump on the Veteran's back, venous insufficiency in the lower extremities, and paranoid schizophrenia.

The June 2003 rating decision denied service connection for left ear hearing loss finding that there was no evidence the condition existed.  Service connection was denied for depression because the record did not show a relationship between the current diagnosis and any disease or injury during military service.  As to the bilateral knee claim, it was determined that new and material evidence had not been received because while there were medical records for complaints of joint pain, there was no indication this pain might be related to military service.  Similarly, it was found that new and material evidence had not been received to reopen the broken blood vessels claim because while there was evidence of venous insufficiency with skin changes and swelling of legs and feet, none of the evidence linked this condition to service or a service-connected disability.

Additional post-service medical records were added to the file at the time of the July and September 2004 rating decisions dated through that year.  In pertinent part, records dated in October 2003 included an opinion that the Veteran's bilateral noise-induced hearing loss was more likely than not the result of his military noise exposure.  However, a June 2004 VA audio examination included an opinion that hearing loss due to military noise exposure was unlikely at this time, and included references to relevant in-service findings to include the audiological test results at the time of separation from service.  The examiner also stated that one cannot rule out contributing factors from the multiple neurological and medical problems the Veteran has had and the medications/drugs that were used post-service.

The July 2004 rating decision denied service connection for right ear hearing loss, giving greater weight to the opinion of the June 2004 VA audio examiner's opinion than that of the October 2003 VA outpatient assessment.  Similarly, the September 2004 rating decision confirmed and continued the denial of service connection for left ear hearing loss on essentially the same basis.  In addition, the July 2004 rating decision denied service connection for low back pain, stating that service treatment records were silent for a chronic low back disability.  It was also determined that new and material evidence had not been received to reopen the claims of service connection for broken blood vessels of the legs, major depression, and bilateral knee pain.

The evidence received since the last prior denial of September 2004 includes additional statements from and on behalf of the Veteran, the testimony at the March 2013 Board hearing and additional post-service medical records dated through 2013.

Initially, the Board observes that the Veteran has contended, to include at his March 2013 hearing, that he has had recurrent knee and hearing problems that originated during service.  The record also notes, in part, treatment for complaints of joint pain.  Although this evidence is "new" to the extent it was not previously of record, the Board finds that it is cumulative and redundant of the evidence of record at the time of the prior denial.  The Veteran advanced similar contentions at the time of the prior claims, and a review of the record does not indicate he has advanced any pertinent details that were not considered at the time of the denial.  The Board acknowledges that the bilateral knee claim was originally denied due to no medical evidence of the claimed disability.  However, subsequent rating decisions did note medical evidence of such disability, to include knee pain, but found the evidence did not relate the knee disorders to service.  Similarly, there was evidence of hearing loss for both ears, as well as medical opinions which addressed the etiology of this disability in October 2003 and the June 2004 VA audio examination.  No new opinions have been advanced which addresses the etiology the bilateral knee disorder or hearing loss.  Therefore, the additional evidence is cumulative and redundant, and does not raise a reasonable possibility of substantiating the claim.  

In view of the foregoing, the Board finds that while the evidence received since the respective last prior denials of the bilateral knee disorder and hearing loss claims were not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate these claims, is cumulative and redundant of the evidence of record at the time of the last prior final denials, and does not raise a reasonable possibility of substantiating any of these claims.  Therefore, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a).  Inasmuch as new and material evidence has not been received, the Board does not have jurisdiction to consider the merits of the underlying claims or to order additional development.  

Turning to the low back and eye disorder claims, the Board notes that these claims were originally denied, in essence, because the evidence did not show any such chronic disability.  However, the record does indicate the Veteran currently has a chronic low back disorder, to include the April 2008 VA medical examination which diagnosed lumbar strain.  There is also medical evidence of a current eye disorder, to include findings of cataracts.  As such, this evidence goes to the basis for the prior denial.

Similarly, the Veteran has indicated that his vacuities and broken vessels of the legs are due to his diabetes mellitus, for which he is currently seeking compensation under 38 U.S.C.A. § 1151.  No such contentions were advanced at the time of the prior denial, and the medical records indicate these complaints may be due to the diabetes.  

The Veteran's acquired psychiatric disorder was also previously denied on the basis that it was not etiologically linked to service.  However, the additional medical records includes a June 2013 statement from a VA staff psychiatrist the Veteran's military service is as likely as not the cause of his schizophrenia.  In short, there is now a competent medical opinion that this disability is due to service.  

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for a low back disorder, broken blood vessels in the legs, acquired psychiatric disorder, and an eye disorder was not previously submitted to agency decisionmakers, relates to unestablished facts necessary to substantiate these claims, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claims.  Therefore, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a), and these claims are reopened.

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for certain chronic disease that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

As to the Veteran's psychiatric disability claim, based on a careful review of the competent lay and medical evidence, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for schizophrenia.

In reaching this determination, the Board reiterates the Veteran was seen in service for complaint and treatment of psychiatric problems.  Further, the Board finds that his father provided competent and credible testimony at a March 2013 Board hearing indicating that the Veteran's psychiatric symptoms developed while on active duty, that these same symptoms have been recurrent since that time and that his psychiatric disability was ultimately diagnosed as an acquired psychiatric disorder (schizophrenia).  In addition, in a comprehensive statement that the Board finds credible, the Veteran's brother corroborated the account of the Veteran's father as the changes in the Veteran's personality and behavior since his period of active duty.  Finally, his treating VA psychiatrist, in a June 2013 statement, reported that it was at least as likely as not that the Veteran's schizophrenia was related to or had its onset in service.  As such, the Board finds that service connection is warranted for this condition, which as noted above satisfies the Veteran's psychiatric disability appeal.

The Board finds that the evidence of record, however, is sufficient to adjudicate the low back disorder claim.  Further, the Board also wishes to reiterate the fact that the RO previously determined that new and material evidence had been received, and has addressed the merits of the underlying service connection claim.  Nevertheless, pursuant to Jackson, the Board was required to find new and material evidence on its own in order to establish its jurisdiction to review the merits of a previously denied claim.  Inasmuch as the RO has already addressed the merits of the service connection claim, the Veteran is not prejudiced by the Board also addressing the merits of this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board finds that competent medical evidence is required to determine the etiology of the Veteran's current low back disorder.  Although the Veteran is competent, as a lay person, to describe symptoms such as pain, competent medical evidence is required in order to attribute such complaints to a specific disability, to include whether the disability is chronic.  Moreover, this finding is supported by the fact that the Veteran indicated he did not have back pain at the time of his April 1975 separation examination, and there was no indication of a low back disorder on either the separation examination or the subsequent November 1975 VA medical examination.

As already noted, neither the Veteran nor his father is qualified to provide competent medical evidence.  No competent medical opinion is of record which supports a finding that the current low back disorder is etiologically linked to service.  Rather, the April 2008 VA examination contains an opinion against such a finding.

As to his headaches and allergic rhinitis, the April 2008 VA examiner opined that the Veteran's lumbar spine condition was less likely than not related to events that occurred in service, and that military records did not indicate chronicity of a low back condition.  The Board has previously found the VA examiner is presumed to be competent to address this case, is familiar with the Veteran's medical history, the opinion was not expressed in equivocal or speculative language, that the rationale cited to relevant evidence of record, and there is no competent medical opinion which expressly refutes this case.  Consequently, the Board concludes that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran currently has a chronic low back disorder that was incurred in or otherwise the result of his active service.  No other basis for establishing service connection for this disability is otherwise demonstrated by the record.  Therefore, the benefit sought on appeal must be denied.

As to his other claims, the Board notes that a thorough review of the competent medical evidence of record does not reflect the Veteran has ever been diagnosed with kidney disease, a chronic muscle condition, or a chronic disability of the pancreas and spleen.  The Board acknowledges that the Veteran is competent, as a lay person, to describe visible symptomatology.  His father, who provided supporting testimony at the March 2013 hearing, is also competent to provide such lay observations.  However, the claimed disabilities involve internal organs/conditions that are not subject to lay observation, and, as such, competent medical testing is required to diagnose such disabilities.  Here, nothing on file shows that the Veteran or his father has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, their contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  In this case, however, the record does not reflect he has ever been diagnosed with kidney disease, a chronic muscle disability, or a chronic pancreas and spleen disability.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  

As to the Veteran's allergic rhinitis claim, the Board observes that he was treated for complaints while on active duty, and the current medical evidence, including the April 2008 VA medical examination, includes findings of allergic rhinitis.

Despite the foregoing, the Board observes that upper respiratory conditions are common occurrences that may be due to a multiple of factors, to include a specific injury or disease that may be acute or chronic.  Therefore, the Board finds that competent medical evidence is required to determine whether the Veteran does, in fact, have such disabilities and, if so, the etiology thereof.

The Board has already determined that neither the Veteran or his father are qualified to provide competent medical evidence.  

In this case, no nose-related disability was noted on the Veteran's June 1973 enlistment examination.  Further, on a concurrent Report of Medical History he checked the boxes to indicate he had not experienced ear, nose, or throat trouble; chronic or frequent colds; sinusitis; or hay fever.  

The Veteran's service treatment records reflect he was subsequently treated for sore throat in January 1974; strep throat in February 1974; allergic rhinitis in June 1974; cold sinus in September 1974; a head cold in December 1974; fever and chills in January 1975, which were attributed to a viral syndrome; sinus congestion in January 1975 which was attributed to the flu; and trauma to the maxilla in May 1975.  However, the service treatment records indicate that these were acute complaints that resolved with treatment.  He was not diagnosed with chronic allergic rhinitis on his August 1975 separation examination.  The physician's comments section indicate that the Veteran had been treated for sinusitis and was now within normal limits; and that hay fever-colds were seasonal.

The Board observes that the first competent medical evidence of the claimed disabilities appears to be years after the Veteran's separation from service.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  The Board also reiterates that it has determined that competent medical evidence is required to determine the etiology of the Veteran's allergic rhinitis.  Here, no competent medical opinion appears to be of record that relates the disability to service.  Rather, the April 2008 VA examiner promulgated opinion is against the claim; the examiner specifically opined that his allergic rhinitis was less likely than not related to events that occurred in military service; and noted that the military medical records did not indicate chronicity for these disabilities.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the April 2008 VA examiner is presumed to be qualified to render a competent medical opinion in this case.  Further, the examiner was aware of the nature and history of these disabilities from review of the claims folder and examination of the Veteran.  The examiner's opinion was not expressed in equivocal or speculative language, and was supported by rationale which cited to relevant evidence of record.  Therefore, the Board finds that this examiner's opinion is persuasive and entitled to significant probative value in evaluating the Veteran's claims of service connection for headaches and allergic rhinitis.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran currently experiences chronic allergic rhinitis that were incurred in or otherwise the result of his active service.  No other basis for establishing service connection for these disabilities is otherwise demonstrated by the record, to include as secondary to a service-connected disability or pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.

ORDER

Service connection for allergic rhinitis is denied.

Service connection for kidney disease is denied.

Service connection for a muscle condition is denied.

Service connection for a pancreas and spleen condition is denied.

New and material evidence having been received to reopen the claim of entitlement to service connection for a low back disorder, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.

New and material evidence not having been received to reopen the claim of entitlement to service connection for a bilateral knee disorder, the benefit sought on appeal is denied.  

New and material evidence having been received to reopen the claim of entitlement to service connection for an eye disorder, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.

New and material evidence not having been received to reopen the claim of entitlement to service connection for hearing loss, the benefit sought on appeal is denied.  

New and material evidence having been received to reopen the claim of entitlement to service connection for vacuities and broken blood vessels in the legs (also claimed as swollen ankles with veins popping out, discolored legs), the claim is reopened.  To this extent only the benefit sought on appeal is allowed.

New and material evidence having been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the claim is reopened.  

Service connection for schizophrenia is granted.

Service connection for a low back disorder is denied.


REMAND

As to the Veteran's headache disorder claim, the Veteran was seen in service for complaint and treatment of headaches and currently reports having the condition.  Based on his statements and testimony, and in view of the record, the Board finds that he must be examined to determined whether it is at least as likely as not that the condition is related to or had its onset in service.

With respect to the tinea pedis case, the Board notes that this service-connected disability was evaluated as part of the April 2008 VA medical examination.  However, as it has been more than 5 years since this examination, the Board is concerned that the evidence of record may not accurately reflect the current nature and severity of this disability.  Further, the testimony of the Veteran and his father at the March 2013 hearing suggests this disability may have increased in severity since this examination.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that a contemporaneous VA examination is needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate his current level of disability for his service-connected tinea pedis.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

In regard to the claims for compensation under 38 U.S.C.A. § 1151, the current statutory provisions state that compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 3.361, in pertinent part also provides that

(1) Care, treatment, or examination.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

38 C.F.R. § 3.361(d).

In this case, the Veteran contends that he developed a cognitive disorder, vision problems, diabetes mellitus, liver problems, heart damage, and a dental disorder due to the medications prescribed for his various medical conditions by VA, and/or the mismanagement of his medications and treatment by VA.  He also indicated that they developed as a result of the treatment he received from VA following an emergency room visit for medication overdose.

The record does reflect the Veteran has received medical treatment from VA for various conditions, to include his HIV and AIDS-complex and buffalo hump.  However, no VA medical examination has been accorded to the Veteran to address the merits of his 38 U.S.C.A. § 1151 claims.  The Board finds that such an examination(s) is necessary in the instant case.  Further, because the Board his remanding his HIV and AIDS-complex issues, and given that the Veteran claims his "buffalo hump" was due to medication received by VA, that issue must likewise be remanded. 

The Board acknowledges that the Veteran's attorney submitted statements dated in September 2007 and April 2013 from P. Marino, a dentist, indicating that the Veteran does have dental problems as a result of his medications.  However, the exact nature of the Veteran's dental condition is not clear from these statements.  Further, it is not clear that VA was at fault for prescribing these medications, and/or that they are a consequence that is not reasonably foreseeable.  Therefore, an examination is still necessary regarding this case.

Inasmuch as the Veteran has indicated he has vision problems, gall bladder stones, neuropathy, erectile dysfunction, and vacuities and broken blood vessels of the legs secondary to his diabetes mellitus, these claims are inextricably intertwined with the diabetes mellitus claim.  Similarly, the Veteran has claimed he has a heart disorder and a dental disorder as both directly related to service and/or pursuant to VA medical treatment (i.e., under 38 U.S.C.A. § 1151).  As resolution of the 38 U.S.C.A. § 1151 claims may affect these service connection claims, they are also inextricably intertwined.  Therefore, the Board must defer adjudication of these claims until the development deemed necessary for his diabetes mellitus and other 38 U.S.C.A. § 1151 claims have been completed.

The Board observes that the Veteran's attorney stated at the March 2013 hearing that a Dr. Angione provided a statement dated in June 2012 that related the etiology of the Veteran's diabetes to his medications.  Transcript p. 11.  However, no such statement is of record.  Therefore, a remand is also required in order to obtain any such records from Dr. Angione.

In regard to the HIV and AIDS-complex, the Board notes that no VA examination and/or opinion has been obtained regarding this case.  At his hearing he indicated that it was due to being struck by a contaminated needle.  See Transcript pp. 46-47.  The Board finds that a VA medical examination and opinion is also required regarding this claim.  See McLendon.

The Board also wishes to note that as the Veteran has contended he has various disabilities as a result of the medications prescribed for his HIV and AIDS-complex, and acquired psychiatric disorder.  Because service connection has been established for schizophrenia, secondary service connection pursuant to 38 C.F.R. § 3.310.  In pertinent part, the requirements for a grant of secondary service connection does not require a showing of fault as necessary under 38 U.S.C.A. § 1151.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for secondary service connection.

2.  Obtain the names and addresses of all medical care providers who have treated the Veteran since April 2008 for his tinea pedis, headaches, cognitive disorder, diabetes mellitus, vision problems, liver problems, heart problems, dental problems, gall bladder stones, HIV and AIDS-complex, buffalo hump, neuropathy, erectile dysfunction, and vacuities and broken blood vessels of the legs.  He should be specifically requested to provide a release for any records from Dr. Angione.  After securing any necessary release, the RO should obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and/or post-service symptomatology regarding the claimed cognitive disorder, headaches, diabetes mellitus, vision problems, liver problems, heart problems, dental problems, gall bladder stones, HIV and AIDS-complex, buffalo hump, neuropathy and erectile dysfunction; as well as the nature, extent and severity of his service-connected tinea pedis symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of his tinea pedis.  He should also be accorded examination(s) by an appropriately qualified clinician(s) to evaluate the current nature and etiology of the claimed cognitive disorder, headaches, diabetes mellitus, vision problems, liver problems, heart problems, dental problems, gall bladder stones, HIV and AIDS-complex, buffalo hump, neuropathy, erectile dysfunction, vacuities and broken blood vessels of the legs.

The claims folder should be made available to the examiners for review before the respective examinations.

For the claimed cognitive disorder, headaches, diabetes mellitus, vision problems, liver problems, heart problems, dental problems, gall bladder stones, HIV and AIDS-complex, buffalo hump, neuropathy, erectile dysfunction, vacuities and broken blood vessels of the legs, the respective examiner(s) should provide an opinion as to the following:

(a)  Is it at least as likely as not that the claimed disability was incurred in or otherwise the result of the Veteran's active service.

(b) Is it at least as likely as not that any such condition was caused or aggravated by the Veteran's service-connected disability, to specifically include his schizophrenia and the medication used to treat that disability.

(c) For any disability not deemed to be directly related to active service, is it at least as likely as not that it was caused or otherwise the result of  VA medical treatment to include the medications prescribed by VA.  

(d)  If any disability is deemed to be due to VA medical treatment, was this disability the result of carelessness, negligence, lack of proper skill, error in judgment or other fault on the part of VA or an event that was not reasonably foreseeable.  In connection with a determination of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, the examiner should discuss whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

(e)  For the claimed gall bladder stones, erectile dysfunction, and vacuities and broken blood vessels of the legs, the respective examiner(s) should express an opinion as to whether it is at least as likely as not that they were caused or aggravated by the diabetes mellitus and/or schizophrenia.  By aggravation, the Board means an increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After completing any additional development deemed necessary, the RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the April 2011 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


